943 So. 2d 1028 (2006)
In re Lawrence BABINEAUX.
No. 2005-B-1257.
Supreme Court of Louisiana.
November 29, 2006.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent failed to provide competent representation to a client, failed to communicate with a client, engaged in a conflict of interest, failed to protect the client's interests upon termination of the representation, failed to exercise independent professional judgment in advising a client, and engaged in conduct involving dishonesty, fraud, deceit, or misrepresentation. After the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition for consent discipline,
IT IS ORDERED that Lawrence Babineaux, Louisiana Bar Roll number 18771, be and he hereby is suspended from the practice of law for a period of one year and one day, with all but ninety days deferred.
IT IS FURTHER ORDERED that respondent shall enroll in and attend the Ethics School program offered by the Louisiana State Bar Association's Practice Assistance and Improvement Committee.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.